Name: Commission Regulation (EEC) No 3224/80 of 11 December 1980 altering monetary compensatory amounts and several Regulations fixing export refunds in respect of certain processed agricultural products not covered by Annex II to the Treaty
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 5 . 12 . 80 Official Journal of the European Communities No L 340/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 3224/80 of 11 December 1980 altering monetary compensatory amounts and several Regulations fixing export refunds in respect of certain processed agricultural products not covered by Annex II to the Treaty THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1870/80 (2), and in particular the fourth subparagraph of Article 16 (2) thereof, Having regard to Council Regulation (EEC) No 974/71 of 12 May 1971 on certain measures of conjunctural policy to be taken in agriculture following the temporary widening of the margins of fluctuation for the currencies of certain Member States (J), as last amended by Regulation (EEC) No 1523/80 (4), and in particular Article 6 thereof, Whereas the monetary compensatory amounts introduced by Regulation (EEC) No 974/71 were fixed by Commission Regulation (EEC) No 2140/ 79 (J), as last amended by Regulation (EEC) No 3019/80 (6); Whereas the Court of Justice, in its judgments in Cases 4/79, 109/79 and 145/79, held that monetary compensatory amounts as regards products which benefit from a production refund must be calculated on the basis of the price used for the calculation of the monetary compensatory amount on the relevant basic product, reduced by the said production refund ; Whereas this situation exists in the case of certain processed agricultural products not listed in Annex II to the Treaty and considered as being manufactured from cereals and sugar as raw materials ; Whereas the abovementioned judgments take effect on 15 October 1980 ; whereas it is therefore justifiable to apply, with effect from that date, the monetary compensatory amounts fixed by this Regulation to any traders who so request ; Whereas the alteration of the monetary compensatory amounts is accompanied by alteration of the export refunds for products intended for the starch industry ; whereas, for exports to non-member countries , retroactive application of monetary compensatory amounts may be applied for only where retroactive application of the export refund is applied for at the same time ; Whereas Commission Regulation (EEC) No 2844/ 80 (7) introduced new provisions with effect from 15 December 1980 for calculating monetary compensatory amounts in respect of goods obtained from agricultural products and not covered by Annex II to the Treaty; whereas, pursuant to the said provisions , monetary compensatory amounts are not to apply where the effect of the highest monetary compensatory amount upon the value of the goods concerned is less than 2 ¢ 5 % ; whereas this effect is to be calculated according to groupings of goods listed in the Common Customs Tariff; whereas a monetary compensatory amount is not to be applied where it does not amount to the equivalent value of 1 ECU per 100 kg of goods ; whereas examination of the effect compared with the value of the goods must in principal take place at specified times of the year ; whereas a first examination should , however, be carried out when the new rule comes into effect ; ') OJ No L 28 1 , 1 . 11 . 1975 , p. 1 . !) OJ No L 184, 17 . 7. 1980 , p . 1 . ') OJ No L 106 , 12 . 5 . 1971 , p . 1 . 4) OJ No L 152 , 20 . 6 . 1980 , p . 1 . s ) OJ No L 247 , I. 10 . 1979, p . 1 . *) OJ No L 314, 24 . 11 . 1980, p. 1 . O OJ No L 294 , 4 . 11 . 1980, p. 6 . No L 340/2 Official Journal of the European Communities 15 . 12 . 80 Article 3 The export refunds for products appearing in Annex III to this Regulation and fixed by Regulation (EEC) No 3088/80 (') are hereby replaced by those appearing in the said Annex. Footnote 1 in the Annex to Regulation (EEC) No 3088/80 is deleted. Whereas it is accordingly necessary to republish the monetary compensatory amounts applicable to the said products, taking into account the new method of calculation based on the maximum monetary compensatory amount of 10-7 ; Whereas the measures provided for in this Regulation are in accordance with the opinions of all the relevant management committees, Article 4 The export refunds appearing in Annex IV to this Regulation shall apply at the request of the party concerned for the periods indicated in the said Annex. HAS ADOPTED THIS REGULATION : Article 1 Part 8 of Annex I to Regulation (EEC) No 2140/79 is hereby replaced by Annex I to this Regulation . Article 5 Retroactive application of the monetary compensatory amounts and the export refunds appearing respectively in Annexes II and IV to this Regulation may be made only simultaneously . Article 6 This Regulation shall enter into force on 15 December 1980 . Article 2 The monetary compensatory amounts appearing in Annex II to this Regulation shall apply at the request of the party concerned for the periods indicated in the said Annex. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 11 December 1980 . For the Commission Finn GUNDELACH Vice-President (') OJ No L 324, 29 . 11 . 1980, p. 36. 15 . 12 . 80 Official Journal of the European Communities No L 340/3 ANNEXE I ANNEX I  ANHANG I  ALLEGATO /  BIJLAGE I  BILAG I PARTIE 8  PART 8  TEIL 8  PARTE 8a  DEEL 8  DEL 8 MARCHANDISES RELEVANT DU RÃ GLEMENT (CEE) N ° 1059/69 PRODUCTS TO WHICH REGULATION (EEC) No 1059/69 RELATES VON DER VERORDNUNG (EWG) Nr. 1059/69 ERFASSTE WAREN MERCI CUI SI APPLICA IL REGOLAMENTO (CEE) N. 1059/69 ONDER VERORDENING (EEG) Nr. 1059/69 VALLENDE GOEDEREN VARER, DER OMFATTES AF FORORDNING (EÃF) Nr. 1059/69 Montants compensatoires monÃ ©taires  Monetary compensatory amounts WÃ ¤hrungsausgleichsbetrÃ ¤ge  Importi compensativi monetari Monetaire compenserende bedragen  MonetÃ ¦re udligningsbelÃ ¸b NumÃ ©ro du tarif douanier commun CCT heading No Nr. des Gemeinsamen Zolltarifs Numero della tariffa doganale comune Nr. van het gemeenschappelijk douanetarief Position i den fÃ ¦lles toldtarif Montants i percevoir i l'importation et Ã octroyer Ã l'exportation Amounts to be charged on imports and granted on exports BetrÃ ¤ge, die bei der Einfuhr erhoben und bei der Ausfuhr gewÃ ¤hrt werden Importi da riscuotere all'importazione e da concedere all'esportazione Bij de invoer te heffen en bij de uitvoer te verstrekken bedragen BelÃ ¸b, der skal opkrÃ ¦ves ved indfÃ ¸rsel og ydes ved udfÃ ¸rsel Montants Ã octroyer i l' importation et Ã percevoir Ã l'exportation Amounts to be granted on imports and charged on exports BetrÃ ¤ge, die bei der Einfuhr gewÃ ¤hrt und bei der Ausfuhr erhoben werden Importi da concedere all'importazione e da riscuotere all'esportazione Bij de invoer te verstrekken en bij de uitvoer te heffen bedragen BelÃ ¸b, der skal ydes ved indfÃ ¸rsel og opkrÃ ¦ves ved udfÃ ¸rsel Deutschland DM/100 kg Belgique/ Luxembourg FB/Flux/ 100 kg Nederland Fl/ 100 kg United Kingdom £/ 100 kg Ireland £/ 100 kg Italia Lit/100 kg France FF/ 100 kg 1 2 3 4 5 6 7 8 17.04 D II a) 17.04 D II b) 1 17.04 D II b) 2 17.04 D II b) 3 17.04 D II b) 4 18.06 B I 18.06 B II a) 18.06 B II b) 18.06 D I a) (') 18.06 D I b) (') ( ¢) 18.06 D II a) 1 18.06 D II a) 2 (') 18.06 D II b) 1 18.06 D II b) 2 aa) 18.06 D II b) 2 bb) 18.06 D II c) O 19.02 B II a) 4 aa) (') 19.02 B II a) 5 aa) (') 19.03 A (') 19.03 B I (') 19.03 B II (') 19.04 12,45 11,49 13,48 13.01 11,25 5,50 11,22 16.02 21,88 21,88 11,43 11,43 35,03 19,14 35,03 4,14 6,30 9,48 9,48 8,23 4,86 0 0 42,00 0 0 0 0 52,00 71,50 71,50 0 0 115,00 60,50 115,00 0 0 0 0 0 0 0 0 2,89 0 0 0 0 3,57 4,93 4,93 0 0 7,92 4,17 7,92 0 0 0 0 0 0 3,154 2,892 3,437 3,369 2,976 1,111 2,781 3,945 5,342 5,342 2,927 2,927 8,521 4,811 8,521 1,131 1,722 2,590 2,590 2,250 1,330 0 0 0 0 0 0 0 0 0 0 0 0 1 486 0 1 486 0 0 0 0 0 0 No L 340/4 Official Journal of the European Communities 15 . 12 . 80 NumÃ ©ro du tarif douanier commun CCT heading No Nr. des Gemeinsamen Zolltarifs Numero della tariffa doganale comune Nr. van het gemeenschappelijk douanetarief Position i den fÃ ¦lles toldtarif Montants Ã percevoir i l'importation et i octroyer i l'exportation Amounts to be charged on imports and granted on exports BetrÃ ¤ge, die bei der Einfuhr erhoben und bei der Ausfuhr gewÃ ¤hrt werden Importi da riscuotere all'importazione e da concedere all'esportazione Bij de invoer te heffen en bij de uitvoer te verstrekken bedragen BelÃ ¸b, der skal opkrÃ ¦ves ved indfÃ ¸rsel og ydes ved udfÃ ¸rsel Montants Ã octroyer Ã ¡ l'importation et Ã percevoir Ã l'exportation Amounts to be granted on imports and charged on exports BetrÃ ¤ge, die bei der Einfuhr gewÃ ¤hrt und bei der Ausfuhr erhoben werden Importi da concedere all'importazione e da riscuotere all'esportazione Bij de invoer te verstrekken en bij de uitvoer te heffen bedragen BelÃ ¸b, der skal ydes ved indfÃ ¸rsel og opkrÃ ¦ves ved udfÃ ¸rsel Deutschland DM/100 kg Belgique/ Luxembourg FB/Flux/ 100 kg Nederland Fl/ 100 kg United Kingdom £/ 100 kg Ireland £/ 100 kg Italia Lit/ 100 kg France FF/ 100 kg I 2 3 4 5 6 7 8 19.08 B III a) 1 19.08 B III a) 2 (') 19.08 B III b) 1 19.08 B III b) 2 O 19.08 B III c) 1 19.08 B III c) 2 O 19.08 B IV a) 1 19.08 B IV a) 2 (3) 19.08 B IV b) 1 19.08 B IV b) 2 ( J) 19.08 B V a) 19.08 B V b) 21.07 C I 21.07 C II a) 21.07 C II b) 21.07 D I a) 1 21.07 D I a) 2 21.07 D I b) 1 21.07 D I b) 2 21.07 D I b) 3 21.07 D II a) 1 (4) 21.07 D II a) 2 (') 21.07 D II a) 3 (4) 21.07 D II a) 4 (4) 21.07 D lib) O 21.07 G II a) 1 C) O 21.07 G II a) 2 aa) (') (') 21.07 G II a) 2 bb) ( ») (') 21.07 G II a) 2 cc) ( ¢) O 21.07 G II b) 1 OO 21.07 G II b) 2 aa) (') (') 21.07 G II b) 2 bb) (') O 21.07 G II c) 1 ( ¢) (') 21.07 G II c) 2 aa) (') (') 21.07 G II c) 2 bb) ( «) f) 21.07 G II d) 1 21.07 G II d) 2 3,74 14,48 5,25 13,84 7,77 15.05 5,35 11,07 6,32 14.06 6,42 6,89 5,50 11,22 16,02 26,84 36,02 0 4.40 32,02 8,01 10.14 11,21 12,28 9.41 11.15 12,22 10.52 12,66 13,46 12.53 14,40 0 46,00 0 43,00 0 46,50 0 0 0 44,00 0 0 0 0 52,00 88,00 118,50 0 0 105,50 0 0 0 0 0 0 0 0 0 42,00 0 44,50 0 3,17 0 2,98 0 3,21 0 0 0 3,02 0 0 0 0 3,57 6,08 8,17 0 0 7,26 0 0 0 0 0 0 0 0 0 2,89 0 3,07 1,023 3,629 1,435 3,520 2,123 3,851 1,461 2,851 1,728 3,581 1,754 1,882 1,411 2,781 3,945 6,515 8,731 0 1,067 7,761 1,940 2,525 2,817 3,109 2,325 2,800 3,092 2,628 3,212 3,431 3,178 3,689 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 1 522 0 0 1 353 0 0 0 0 0 0 0 0 0 0 0 0 15 . 12 . 80 Official Journal of the European Communities No L 340/5 NumÃ ©ro du tarif douanier commun CCT heading No Nr. des Gemeinsamen Zolltarifs Numero della . tariffa doganale comune Nr. van het gemeenschappelijk douanetarief Position i den fÃ ¦lles toldtarif Montants i percevoir i l'importation et Ã octroyer i l'exportation Amounts to be charged on imports and granted on exports BetrÃ ¤ge, die bei der Einfuhr erhoben und bei der Ausfuhr gewÃ ¤hrt werden Importi da riscuotere all'importazione e da concedere all'esportazione Bij de invoer te heffen en bij de uitvoer te verstrekken bedragen BelÃ ¸b, der skal opkrÃ ¦ves ved indfÃ ¸rsel og ydes ved udfÃ ¸rsel Montants Ã octroyer i l'importation et i percevoir Ã l'exportation Amounts to be granted on imports and charged on exports BetrÃ ¤ge, die bei der Einfuhr gewÃ ¤hrt und bei der Ausfuhr erhoben werden Importi da concedere all'importazione e da riscuotere all'esportazione Bij de invoer te verstrekken en bij de uitvoer te heffen bedragen BelÃ ¸b, der skal ydes ved indfÃ ¸rsel og opkrÃ ¦ves ved udfÃ ¸rsel Deutschland DM/ 100 kg Belgique/ Luxembourg FB/Flux/ 100 kg Nederland Fl/ 100 kg United Kingdom £/100 kg Ireland £/100 kg Italia Lit/ 100 kg France FF/ 100 kg I 2 3 4 5 6 7 8 21.07 G II e) 21.07 G III a) 1 21.07 G III a) 2 aa) 21.07 G III a) 2 bb) 21.07 G III b) 1 21.07 G III b) 2 21.07 G III c) 1 21.07 G III c) 2 21.07 G III d) 1 21.07 G III d) 2 21.07 G III e) 21.07 G IV a) 1 21.07 G IV a) 2 21.07 G IV b) 1 21.07 G IV b) 2 21.07 G IV c) 21.07 G V a) 1 21.07 G V a) 2 21.07 G V b) 21.07 G VI Ã IX O 29.04 C III a) 1 29.04 C III a) 2 29.04 C III b) 1 29.04 C III b) 2 35.05 A 38.19 T I a) 38.19 T I b) 38.19 T II a) 38.19 T II b) 15.55 16,01 18,15 19,22 17,42 19,15 18.52 20,40 20,54 21,34 22,05 24.01 26,15 25,42 26,80 26.53 36.02 36.56 37.03 5,20 8,38 7,40 11,92 5,71 5,20 8,38 7,40 11,92 48,00 52,50 58,50 62,00 56,50 61,50 60,00 65,00 65,50 68,00 70,00 79,00 85,00 83,00 87,00 86,00 118,50 120,00 121,50 0 0 0 0 0 0 0 0 0 3,30 3,63 4,05 4,26 3,91 4,25 4,13 4,49 4,52 4,68 4,82 5,45 5,87 5,72 5,99 5,94 8,17 8,28 8,37 0 0 0 0 0 0 0 0 0 4,003 3,880 4,465 4,757 4,265 4,740 4,568 5,079 5,118 5,337 5,530 5,821 6,405 6,206 6,581 6,508 8,731 8,877 9,006 1,421 2,290 2,024 3,257 1,561 1,421 2,290 2,024 3,257 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 1 522 1 548 1 570 0 0 0 0 0 0 0 0 0 No L 340/6 Official Journal of the European Communities 15 . 12 . 80 ANNEXE II A  ANNEX II A  ANHANG IIA  ALLEGATO IIA  BIJLAGE II A  BILAG II A PARTIE 8  PART 8  TEIL 8  PARTE 8a  DEEL 8  DEL 8 MARCHANDISES RELEVANT DU RÃ GLEMENT (CEE) N ° 1059/69 PRODUCTS TO WHICH REGULATION (EEC) No 1059/69 RELATES VON DER VERORDNUNG (EWG) Nr. 1059/69 ERFASSTE WAREN MERCI CUI SI APPLICA IL REGOLAMENTO (CEE) N. 1059/69 ONDER VERORDENING (EEG) Nr. 1059/69 VALLENDE GOEDEREN VARER, DER OMFATTES AF FORORDNING (EÃF) Nr. 1059/69 Montants compensatoires monÃ ©taires  Monetary compensatory amounts WÃ ¤hrungsausgleichsbetrÃ ¤ge  Importi compensativi monetari Monetaire compenserende bedragen  Monctxre udligningsbelÃ ¸b (applicable au 15 octobre 1980 / applicable from 15 October 1980 / anwendbar ab 15 . Oktober 1980 / applicabile dal 15 ottobre 1980 / van toepassing vanaf 15 oktober 1980 / anvendes fra den 15 . oktober 1980) NumÃ ©ro du tarif douanier commun CCT heading No Nr. des Gemeinsamen Zolltarifs Numero della tariffa doganale comune Nr. van het gemeenschappelijk douanetarief Position i den faciles toldtarif Montants i percevoir Ã l' importation et Ã octroyer Ã l'exportation Amounts to be charged on imports and granted on exports BetrÃ ¤ge, die bei der Einfuhr erhoben und bei der Ausfuhr gewÃ ¤hrt werden Importi da riscuotere all'importazione e da concedere all'esportazione Bij de invoer te heffen en bij de uitvoer te verstrekken bedragen BelÃ ¸b, der ska! opkrÃ ¦ves ved indfÃ ¸rsel og ydes ved udfÃ ¸rsel Montants Ã octroyer Ã l' importation et Ã percevoir Ã l'exportation Amounts to be granted on imports and charged on exports BetrÃ ¤ge, die bei der Einfuhr gewÃ ¤hrt und bei der Ausfuhr erhoben werden Importi da concedere all'importazione e da riscuotere all'esportazione Bij de invoer te verstrekken en bij de uitvoer te heffen bedragen BelÃ ¸b, der skal ydes ved indfÃ ¸rsel og opkrÃ ¦ves ved udfÃ ¸rsel Deutschland DM/100 kg Belgique/ Luxembourg FB/Flux/ 100 kg Nederland Fl/ 100 kg United Kingdom £/100 kg Ireland £/ 100 kg Italia Lit/100 kg France FF/ 100 kg J 2 3 4 5 6 7 8 17.04 D I a) 17.04 D I b) 1 17.04 D I b) 2 17.04 D I b) 3 aa) 17.04 D I b) 3 bb) 17.04 D I b) 4 17.04 D I b) 5 17.04 D I b) 6 17.04 D I b) 7 17.04 D I b) 8 17.04 D II a) 17.04 D II b) 1 17.04 D II b) 2 17.04 D II b) 3 17.04 D II b) 4 18.06 B I 18.06 B II a) 18.06 B II b) 18.06 C I 18.06 C II a) 1 6,01 3,48 4,97 6,46 6,88 7,70 8,23 8,75 9,03 9,56 12,45 11,49 13,48 13.01 11,25 5,50 11,22 16.02 11,22 4,53 17,00 0 14,00 18,50 19,50 22,00 23,50 25,00 25,50 27,00 39,00 36,50 42,00 39,50 33,50 17,00 36,00 52,00 36,00 13,00 1,18 0 0,98 1,27 1,35 1,51 1,61 1,72 1,77 1,87 2,69 2,50 2,89 2,74 2,31 1,17 2,48 3,57' 2,47 0,89 0,860 0,498 0,711 0,924 0,985 1,103 1,178 1,252 1,293 1,367 1,654 1,516 1,801 1,765 1,559 0,739 1,458 2,069 1,466 0,648 0 0 0 0 0 369 394 419 432 457 551 505 600 588 520 0 485 688 488 0 - 15 . 12 . 80 Official Journal of the European Communities No L 340/7 NumÃ ©ro du tarif douanier commun CCT heading No Nr. des Gemeinsamen Zolltarifs Numero della tariffa doganale comune Nr. van het gemeenschappelijk douanetarief Position i den fÃ ¦lles toldtarif Montants Ã ¡ percevoir Ã l'importation et Ã octroyer Ã l'exportation Amounts to be charged on imports and granted on exports BetrÃ ¤ge, die bei der Einfuhr erhoben und bei der Ausfuhr gewÃ ¤hrt werden Importi da riscuotere all'importazione e da concedere all'esportazione Bij de invoer te heffen en bi) de uitvoer te verstrekken bedragen BelÃ ¸b, der skal opkrÃ ¦ves ved indfÃ ¸rsel og ydes ved udfÃ ¸rsel Montants Ã octroyer i l' importation et Ã percevoir i l'exportation Amounts to be granted on imports and charged on exports BetrÃ ¤ge, die bei der Einfuhr gewÃ ¤hrt und bei der Ausfuhr erhoben werden Importi da concedere all'importazione e da riscuotere all'esportazione Bij de invoer te verstrekken en bij de uitvoer te heffen bedragen BelÃ ¸b , der skal ydes ved indfÃ ¸rsel og opkrÃ ¦ves ved udfÃ ¸rsel Deutschland DM/100 kg Belgique/ Luxembourg FB/Flux/ 100 kg Nederland Fl/ 100 kg United Kingdom £/ 100 kg Ireland £/ 100 kg Italia Lit/ 100 kg France FF/ 100 kg I 2 3 4 5 6 7 8 18.06 C II a) 2 18.06 C II b) 1 18.06 C II b) 2 18.06 C II b) 3 18.06 C II b) 4 18.06 D I a) (') 18.06 D I b) (') (2) 18.06 D II a) 1 18.06 D II a) 2 (') 18.06 D II b) 1 18.06 D II b) 2 aa) 18.06 D II b) 2 bb) 18.06 D II c) O 19.02 B II a) 4 aa) (*) 19.02 B II a) 5 aa) (') 19.03 A O 19.03 B I O 19.03 B II O 19.04 19.08 B I a) 19.08 B I b) 19.08 B II a) 19.08 B II b) 1 19.08 B II b) 2 (J) 19.08 B II c) 1 19.08 B II c) 2 O 19.08 B II d) 1 19.08 B II d) 2 (J) 19.08 B III a) 1 19.08 B III a) 2 ( J) 19.08 B III b) 1 19.08 B III b) 2 (J) 19.08 B III c) 1 19.08 B III c) 2 (&gt;) 19.08 B IV a) 1 19.08 B IV a) 2 f) 19.08 B IV b) 1 19.08 B IV b) 2 (J) 5,53 9,94 11,94 13,84 16,24 21,88 21,88 11,43 11,43 35,03 19,14 35,03 4,14 6,30 9,48 9,48 8,23 4,86 5,03 9,05 2,14 4.65 13.24 5.66 14.25 7,17 15,76 3,74 14,48 5,25 13,84 7,77 15.05 5,35 11,07 6,32 14.06 16,00 30,00 37,00 43,00 51,00 71,50 71,50 35,50 35,50 115,00 60,50 115,00 0 18,00 27,00 27,00 23,50 14,00 14,50 26,00 0 13,00 41,50 16,00 44,50 20,50 48,50 0 46,00 15,00 43,00 22,00 46,50 15,00 34,00 18,00 44,00 1,09 2,08 2,54 2,98 3,53 4,93 4,93 2,44 2,44 7,92 4,17 7,92 0 1,24 1,86 1,86 - 1,61 0,95 0,99 1,78 0 0,91 2,86 1,11 3,06 1,41 3,35 0 3,17 1,03 2,98 1,52 3,21 1,05 2,35 1,24 3,02 0,792 1,351 1,606 1,839 2,145 2,796 2,796 1,534 1,534 4,470 2,522 4,470 0,592 0,901 1,356 1,356 1,178 0,696 0,720 1,295 0,306 0,666 1,757 0,810 1,901 1,026 2,117 0,535 1,899 0,751 1,842 1,111 2,015 0,765 1,492 0,904 1,874 0 451 535 613 714 935 935 511 511 1 486 840 1 486 0 0 453 453 394 0 0 433 0 0 587 0 635 0 707 0 635 0 616 371 673 0 499 0 626 No L 340/8 Official Journal of the European Communities 15 . 12 . 80 NumÃ ©ro du tarif douanier commun CCT heading No Nr. des Gemeinsamen Zolltarifs Numero della tariffa doganale comune Nr. van het gemeenschappelijk douanetarief Position i den fÃ ¦lles toldtarif Montants Ã percevoir Ã l'importation et Ã octroyer Ã l'exportation Amounts to be charged on imports and granted on exports BetrÃ ¤ge, die bei der Einfuhr erhoben und bei der Ausfuhr gewÃ ¤hrt werden "" Importi da riscuotere all'importazione e da concedere all'esportazione Bij de invoer te heffen en bij de uitvoer te verstrekken bedragen BelÃ ¸b, der skal opkrÃ ¦ves ved indfÃ ¸rsel og ydes ved udfÃ ¸rsel Montants i octroyer i l'importation et Ã percevoir Ã l'exportation Amounts to be granted on imports and charged on exports BetrÃ ¤ge, die bei der Einfuhr gewÃ ¤hrt und bei der Ausfuhr erhoben werden Importi da concedere all'importazione e da riscuotere all'esportazione Bij de invoer te verstrekken en bij de uitvoer te heffen bedragen BelÃ ¸b, der skal ydes ved indfÃ ¸rsel og opkrÃ ¦ves ved udfÃ ¸rsel Deutschland DM/ 100 kg Belgique/ Luxembourg FB/Flux/ 100 kg Nederland Fl/ 100 kg United Kingdom £/ 100 kg Ireland £/ 100 kg Italia Lit/ 100 kg France FF/ 100 kg 1 2 3 4 5 6 7 8 19.08 B V a) 19.08 B V b) 21.07 C I 21.07 C II a) 21.07 C.II b) 21.07 D I a) 1 21.07 D I a) 2 21.07 D I b) 1 21.07 D I b) 2 21.07 D I b) 3 21.07 D II a) 1 C) 21.07 D II a) 2 (4) 21.07 D II a) 3 (4) 21.07 D II a) 4 (4) 21.07 D lib) O 21.07 G II a) 1 (') (') 21.07 G II a) 2 aa) (') (') 21.07 G II a) 2 bb) (') (') 21.07 G II a) 2 cc) (') (') 21.07 G II b) 1 (') O 21.07 G II b) 2 aa) (') (') 21.07 G II b) 2 bb) ( ¢) f) 21.07 G II c) 1 ( ¢) O 21.07 G II c) 2 aa) ( ¢) (') 21.07 G II c) 2 bb) (') (') 21.07 G II d) 1 21.07 G II d) 2 21.07 G II e) 21.07 G III a) 1 21.07 G III a) 2 aa) 21.07 G III a) 2 bb) 21.07 G III b) 1 21.07 G III b) 2 21.07 G III c) 1 21.07 G III c) 2 21.07 G III d) 1 21.07 G III d) 2 21.07 G III e) 6,42 6,89 5,50 11,22 16,02 26,84 36,02 2.39 4.40 32,02 8,01 10.14 11,21 12,28 9.41 11.15 12,22 10.52 12,66 13,46 12.53 14,40 15,55 16,01 18,15 19,22 17,42 19,15 18,52 20,40 20.54 21,34 22,05 18,50 19,50 17,00 36,00 52,00 88,00 118,50 0 14,50 105,50 26,50 32,50 35,50 38,50 30,50 35,00 38,50 33,50 39,50 42,00 39,00 44,50 48,00 52,50 58,50 62,00 56,50 61,50 60,00 65,00 65,50 68,00 70,00 1,26 1,35 1,17 2.48 3,57 6,08 8,17 0 1,00 7,26 1,82 2.24 2,45 2,65 2,09 2,43 2,64 2,31 2,73 2,89 2,70 3,07 3,30 3,63 4,05 4,26 3,91 4.25 4,13 4.49 4,52 4,68 4,82 0,918 0,985 0,739 1,458 2,069 3,410 4,581 0,303 0,560 4,072 1,018 1,324 1,477 1,630 1,219 1,468 1,621 1,378 1,684 1,798 1,666 1,933 2,097 2,036 2,342 2,495 2,237 2,486 2,396 2,663 2,683 2,798 2,899 0 0 0 485 688 1 140 1 522 0 0 1 353 0 440 492 543 406 489 540 458 561 599 555 644 699 676 779 830 744 827 797 886 893 931 965 15 . 12 . 80 Official Journal of the European Communities No L 340/9 Numero du tarif douanier commun CCT heading No Nr. des Gemeinsamen Zolltarifs Numero della tariffa doganale comune Nr. van Het gemeenschappelijk douanetarief Position i den fÃ ¦lles toldtarif Montants Ã ¡ percevoir i l' importation et i octroyer Ã l'exportation Amounts to be charged on imports and granted on exports BetrÃ ¤ge, die bei der Einfuhr erhoben und bei der Ausfuhr gewÃ ¤hrt werden Importi da riscuotere all'importazione e da concedere all'esportazione Bij de invoer te heffen en bij de uitvoer te verstrekken bedragen BelÃ ¸b, der skal opkrÃ ¦ves ved indfÃ ¸rsel og ydes ved udfÃ ¸rsel Montants Ã octroyer Ã l'importation et Ã percevoir Ã ¡ l'exportation Amounts to be granted on imports and charged on exports BetrÃ ¤ge, die bei der Einfuhr gewÃ ¤hrt und bei der Ausfuhr erhoben werden Importi da concedere all'importazione e da riscuotere all'esportazione Bij de invoer te verstrekken en bij de uitvoer te heffen bedragen BelÃ ¸b, der skal ydes ved indfÃ ¸rsel og opkrÃ ¦ves ved udfÃ ¸rsel Deutschland DM/ 100 kg Belgique/ Luxembourg FB/Flux/ 100 kg Nederland Fl/ 100 kg United Kingdom £/ 100 kg Ireland £/ 100 kg Italia Lit/ 100 kg France FF/ 100 kg I 2 3 4 5 6 7 8 21.07 G IV a) 1 21.07 G IV a) 2 21.07 G IV b) 1 21.07 G IV b) 2 21.07 G IV c) 21.07 G V a) 1 21.07 G V a) 2 21.07 G V b) 21.07 G VI a IX (s) 29.04 C III a) 1 29.04 C III a) 2 29.04 C III b) 1 29.04 C III b) 2 35.05 A 38.19 T I a) 38.19 T I b) 38.19 T II a) 38.19 T II b) 24.01 26,15 25,42 26,80 26,53 36.02 36,56 37.03 5,20 8,38 7,40 11,92 5,71 5,20 8,38 7,40 11,92 79,00 85,00 83,00 87,00 86,00 118,50 120,00 121,50 15,00 24,00 21,00 34,00 16,00 15,00 24,00 21,00 34,00 5,45 5,87 5,72 5,99 5,94 8,17 8,28 8,37 1,02 1,64 1,45 2,34 1,12 1,02 1,64 1,45 2,34 3,054 3,360 3,255 3,452 3,414 4,581 4,657 4,724 0,744 1,199 1,059 1,705 0,817 0,744 1,199 1,059 1,705 1 015 1 117 1 082 1 148 1 135 1 522 1 548 1 570 0 401 354 570 0 0 401 354 570 No L 340/ 10 Official Journal of the European Communities 15 . 12 . 80 ANNEXE IIB  ANNEX IIB  ANHANG IIB ALLEGATO II B  BI/LAGE IIB  BILAG II B (applicable au 27 octobre 1980 / applicable from 27 October 1980 / anwendbar ab 27. Oktober 1980 / applicabile dal 27 ottobre 1980 / van toepassing vanaf 27 oktober 1980 / anvendes fra den 27 . oktober 1980) NumÃ ©ro du tarif douanier commun CCT heading No Nr. des Gemeinsamen Zolltarifs , Numero della tariffa doganale comune Nr. van het gemeenschappelijk douanetarief Position i den fÃ ¦lles toldtarif Montants Ã ¡ percevoir Ã l'importation et i octroyer Ã l'exportation Amounts to be charged on imports and granted on exports BetrÃ ¤ge, die bei der Einfuhr erhoben und bei der Ausfuhr gewÃ ¤hrt werden Importi da riscuotere all'importazione e da concedere all'esportazione Bij de invoer te heffen en bij de uitvoer te verstrekken bedragen BelÃ ¸b, der skal opkrÃ ¦ves ved indfÃ ¸rsel og ydes ved udfÃ ¸rsel Deutschland DM/100 kg Belgique/ Luxembourg FB/Flux/ 100 kg Nederland FI./ 100 kg United Kingdom £/ 100 kg 1 2 J 4 5 17.04 D I a) 17.04 D I b) 1 17.04 D I b) 2 17.04 D I b) 3 aa) 17.04 D I b) 3 bb) 17.04 D I b) 4 17.04 D I b) 5 17.04 D I b) 6 17.04 D I b) 7 17.04 D I b) 8 17.04 D II a) 17.04 D II b) 1 17.04 D II b) 2 17.04 D II b) 3 17.04 D II b) 4 18.06 B I 18.06 B II a) 18.06 B II b) 18.06 C I 18.06 C II a) 1 18.06 C II a) 2 18.06 C II b) 1 18.06 C II b) 2 18.06 C II b) 3 18.06 C II b) 4 18.06 D I a) (') 1,244 0,721 1,029 1,337 1,424 1,595 1,703 1,811 1,870 1,978 2,387 2,188 2,601 2,550 2,253 1,068 2,104 2,985 2,115 0,937 1,145 1,952 2,319 2,655 3,096 4,044 15 . 12 . 80 Official Journal of the European Communities No L 340/ 11 NumÃ ©ro du tarif douanier commun CCT heading No Nr. des Gemeinsamen Zolltarifs Numero della tariffa doganale comune Nr. van het gemeenschappelijk douanetarief Position i den fÃ ¦lles toldtarif Montants Ã percevoir Ã ¡ l'importation et Ã octroyer Ã l'exportation Amounts to be charged on imports and granted on exports BetrÃ ¤ge, die bei der Einfuhr erhoben und bei der Ausfuhr gewÃ ¤hrt werden Importi da riscuotere all'importazione e da concedere all'esportazione Bij de invoer te heffen en bij de uitvoer te verstrekken bedragen BelÃ ¸b, der skal opkrÃ ¦ves ved indfÃ ¸rsel og ydes ved udfÃ ¸rsel Deutschland DM/ 100 kg Belgique/ Luxembourg FB/Flux/ 100 kg Nederland Fl./ 100 kg United Kingdom £/ 100 kg 1 2 3 4 5 18.06 D I b) (') ( ¢) 18.06 D II a) 1 18.06 D II a) 2 (  ) 18.06 D II b) 1 18.06 D II b) 2 aa) 18.06 D II b) 2 bb) 18.06 D II c) (2) 19.02 B II a) 4 aa) (6) 19.02 B II a) 5 aa) (') 19.03 A O 19.03 B I O 19.03 B II O 19.04 19.08 B I a) 19.08 B I b) 19.08 B II a) 19.08 B II b) 1 19.08 B II b) 2 O 19.08 B II c) 1 19.08 B II c) 2 O 19.08 B II d) 1 19.08 B II d) 2 O 19.08 B III a) 1 19.08 B III a) 2 (J) 19.08 B III b) 1 19.08 B III b) 2 (3 ) 19.08 B III c) 1 19.08 B III c) 2 (J) 19.08 B IV a) 1 ' 19.08 B IV a) 2 (&gt;) 19.08 B IV b) I 19.08 B IV b) 2 ( 3) 19.08 B V a) 19.08 B V b) 21.07 C I 21.07 C II a) 21.07 C II b) 21.07 D I a) 1 4,044 2,215 2,215 6,446 3,640 6,446 0,856 1,304 1,961 1,961 1,703 1,007 1,041 1,874 0,442 0,963 2,541 1,171 2,749 1,483 3,061 0,774 2,747 1,087 2,665 1,607 2,915 1,106 2,158 1,308 2,711 1,327 1,425 1,068 2,104 2,985 4,932 No L 340/ 12 Official Journal of the European Communities 15 . 12 . 80 NumÃ ©ro du tarif douanier commun CCT heading No Nr. des Gemeinsamen Zolltarifs Numero della tariffa doganale comune Nr. van het gemeenschappelijk douanetarief Position i den fÃ ¦lles toldtarif Montants Ã percevoir Ã l'importation et Ã octroyer i l'exportation Amounts to be charged on imports and granted on exports BetrÃ ¤ge, die bei der Einfuhr erhoben und bei der Ausfuhr gewÃ ¤hrt werden Importi da riscuotere all'importazione e da concedere all'esportazione Bij de invoer te heffen en bij de uitvoer te verstrekken bedragen BelÃ ¸b, der skal opkrÃ ¦ves ved indfÃ ¸rsel og ydes ved udfÃ ¸rsel Deutschland DM/100 kg Belgique/ Luxembourg FB/Flux/ 100 kg Nederland FI ./ 100 kg United Kingdom £/ 100 kg I 2 3 4 5 21.07 D I a) 2 21.07 D I b) 1 21.07 D I b) 2 21.07 D I b) 3 21.07 D II a) 1 (4) 21.07 D II a) 2 (4) 21.07 D II a) 3 (4) 21.07 D II a) 4 (4) 21.07 D II b) C) 21.07 G II a) 1 (') (') 21.07 G II a) 2 aa) (*) (') 21.07 G II a) 2 bb) (') (') 21.07 G II a) 2 cc) ( ») f) 21.07 G II b) 1 C) C) 21.07 G II b) 2 aa) (') (') 21.07 G II b) 2 bb) ( ¢)(*) 21.07 G II c) 1 (') O 21.07 G II c) 2 aa) (')(') 21.07 G II c) 2 bb) (') (") 21.07 G II d) 1 21.07 G II d) 2 21.07 G II c) 21.07 G III a) 1 21.07 G III a) 2 aa) 21.07 G III a) 2 bb) 21.07 G III b) 1 21.07 G III b) 2 21.07 G III c) 1 21.07 G III c) 2 21.07 G III d) 1 21.07 G III d) 2 21.07 G III e) 21.07 G IV a) 1 21.07 G IV a) 2 21.07 G IV b) 1 21.07 G IV b) 2 21.07 G IV c) 21.07 G V a) 1 6,605 0,438 0,807 5.871 \ 1,468 1,910 2,131 2,353 1,759 2,118 2,340 1,988 2,431 2,597 2,405 2,792 3,029 2,935 3,378 3,599 3,227 3,586 3,456 3,843 3.872 4,038 4,185 4,403 4,846 4,695 4,979 4,924 6,605 15 . 12 . 80 Official Journal of the European Communities No L 340/ 13 NumÃ ©ro du tarif douanier commun CCT heading No Nr. des Gemeinsamen Zolltarifs Numero della tariffa doganale comune Nr. van het gemeenschappelijk douanetarief Position i den fÃ ¦lles toldtarif Montants i percevoir i l' importation et i octroyer Ã ¡ l'exportation Amounts to be charged on imports and granted on exports BetrÃ ¤ge, die bei der Einfuhr erhoben und bei der Ausfuhr gewÃ ¤hrt werden Importi da riscuotere all'importazione ' e da concedere all'esportazione Bij de invoer te heffen en bij de uitvoer te verstrekken bedragen BelÃ ¸b, der skal opkrÃ ¦ves ved indfÃ ¸rsel og ydes ved udfÃ ¸rsel Deutschland DM/100 kg Belgique/ Luxembourg FB/Flux/ 100 kg Nederland FI./ 100 kg United Kingdom £/100 kg 1 2 3 4 5 21.07 G V a) 2 21.07 G V b) 21.07 G VI a IX (*) 29.04 C III a) 1 29.04 C III a) 2 29.04 C III b) 1 29.04 C III b) 2 35.05 A 38.19 T I a) 38.19 T I b) 38.19 T II a) 38.19 T II b) 6,715 6,813 1,076 1,734 1,532 2,466 1,182 1,076 1,734 1,532 2,466 No L 340/ 14 Official Journal of the European Communities 15 . 12 . 80 ANNEXE IIC  ANNEX II C  ANHANG II C  ALLEGATO IIC  BIJLAGE IIC  BILAG II C (applicable au 3 novembre 1980 / applicable from 3 November 1980 / anwendbar ab 3 . November 1980 / applicabile dal 3 novembre 1980 / van toepassing vanaf 3 november 1980 / anvendes fra den 3 , november 1980) NumÃ ©ro du tarif douanier commun CCT heading No Nr. des Gemeinsamen Zolltarifs Numero della tariffa doganale comune Nr. van het gemeenschappelijk douanetarief Position i den fÃ ¦lles toldtarif Montants Ã percevoir Ã l'importation et Ã octroyer Ã l'exportation Amounts to be charged on imports and granted on exports BetrÃ ¤ge, die bei der Einfuhr erhoben und bei der Ausfuhr gewÃ ¤hrt werden Importi da riscuotere all'importazione e da concedere all'esportazione Bij de invoer te heffen en bij de uitvoer te verstrekken bedragen BelÃ ¸b, der skal opkrÃ ¦ves ved indfÃ ¸rsel og ydes ved udfÃ ¸rsel Deutschland DM/100 kg Belgique/ Luxembourg FB/Flux/ 100 kg Nederland FI./ 100 kg United Kingdom £/100 kg 1 2 3 4 5 17.04 D I a) 17.04 D I b) 1 17.04 D I b) 2 17.04 D I b) 3 aa) 17.04 D I b) 3 bb) 17.04 D I b) 4 17.04 D I b) 5 17.04 D I b) 6 17.04 D I b) 7 17.04 D I b) 8 17.04 D II a) 17.04 D II b) 1 17.04 D II b) 2 17.04 D II b) 3 17.04 D II b) 4 18.06 B I 18.06 B II a) 18.06 B II b) 18.06 C I 18.06 C II a) 1 18.06 C II a) 2 18.06 C II b) 1 18.06 C II b) 2 18.06 C II b) 3 18.06 C II b) 4 18.06 D I a) (1 ) 1,598 0,925 1,321 1,717 1,828 2,048 2,187 2,326 2,400 2,539 3,066 2,811 3,340 3,275 2,893 1,372 2,703 3,835 2,717 1,203 1,470 2,507 2,979 3,411 3,976 5,193 15 . 12 . 80 Official Journal of the European Communities No L 340/ 15 NumÃ ©ro du tarif douanier commun CCT heading No Nr. des Gemeinsamen Zolltarifs Numero della tariffa doganale comune Nr. van het gemeenschappelijk douanetarief Position i den faciles toldtarif Montants i percevoir Ã l'importation et i octroyer Ã l'exportation Amounts to be charged on imports and granted on exports BetrÃ ¤ge, die bei der Einfuhr erhoben und bei der Ausfuhr gewÃ ¤hrt werden Importi da riscuotere all'importazione e da concedere all'esportazione Bij de invoer te heffen en bij de uitvoer te verstrekken bedragen BelÃ ¸b, der skal opkrÃ ¦ves ved indfÃ ¸rsel og ydes ved udfÃ ¸rsel Deutschland DM/100 kg Belgique/ Luxembourg FB/Flux/ 100 kg Nederland FI./ 100 kg United Kingdom £/ 100 kg I 2 3 4 5 18.06 D I b) O O 18.06 D II a) 1 18.06 D II a) 2 (') 18.06 D II b) 1 18.06 D II b) 2 aa) 18.06 D II b) 2 bb) 18.06 D II c) (J) 19.02 B II a) 4 aa) (6) 19.02 B II a) 5 aa) (6) 19.03 A O 19.03 B I O 19.03 B II (7) 19.04 19.08 B I a) 19.08 B I b) 19.08 B II a) 19.08 B II b) 1 19.08 B II b) 2 O 19.08 B II c) I 19.08 B II c) 2 O 19.08 B II d) 1 19r08 B II d) 2 O 19.08 B III a) I 19.08 B III a) 2 (&gt;) 19.08 B III b) 1 19.08 B III b) 2 O 19.08 B III c) 1 19.08 B III c) 2 O 19.08 B IV a) 1 19.08 B IV a) 2 (J) 19.08 B IV b) 1 19.08 B IV b) 2 O 19.08 B V a) 19.08 B V b) 21.07 C I 21.07 C II a) 21.07 C II b) 21.07 D I a) 1 5,193 2,845 2,845 8,281 4,676 8,281 1,099 ' 1,674 2,518 2,518 2,187 1,293 1,336 2,406 0,568 1,236 3,263 1,504 3,530 1,905 3,931 , 0,994 3,527 1,395 3,421 2,063 3,743 1,420 2,771 1,679 3,481 1,704 1,830 1,372 2,703 3,835 6,333 No L 340/ 16 Official Journal of the European Communities 15 . 12 . 80 NumÃ ©ro du tarif douanier commun CCT heading No Nr. des Gemeinsamen Zolltarifs Numero della tariffa doganale comune Nr. van het gemeenschappelijk douanetarief Position i den failles toldtarif Montants Ã percevoir Ã l'importation et Ã octroyer Ã l'exportation Amounts to be charged on imports and granted on exports BetrÃ ¤ge, die bei der Einfuhr erhoben und bei der Ausfuhr gewÃ ¤hrt werden Importi da riscuotere all'importazione e da concedere all'esportazione Bij de invoer te heffen en bij de uitvoer te verstrekken bedragen BelÃ ¸b, der skal opkrÃ ¦ves ved indfÃ ¸rsel og ydes ved udfÃ ¸rsel Deutschland DM/100 kg Belgique/ Luxembourg FB/Flux/ 100 kg Nederland Fl./ 100 kg United Kingdom £/ 100 kg 1 2 3 4 5 21.07 D I a) 2 21.07 D I b) 1 21.07 D I b) 2 21.07 D I b) 3 21.07 D II a) 1 (4) 21.07 D II a) 2 (4) 21.07 D II a) 3 ( 4) 21.07 D II a) 4 (4) 21.07 D lib) ( 5) 21.07 G II a) 1 (') O 21.07 G II a) 2 aa) (') (') 21.07 G II a) 2 bb) (')(') 21.07 G II a) 2 cc) (') (') 21.07 G II b) 1 (') C) 21.07 G II b) 2 aa) (') (') 21.07 G II b) 2 bb) (') (') 21.07 G II c) 1 (') O 21.07 G II c) 2 aa) (') (') 21.07 G II c) 2 bb) (')(') 21.07 G II d) 1 21.07 G II d) 2 21.07 G He) 21.07 G III a) 1 21.07 G III a) 2 aa) 21.07 G III a) 2 bb) 21.07 G III b) 1 21.07 G III b) 2 21.07 G III c) 1 21.07 G III c) 2 21.07 G III d) 1 21.07 G III d) 2 21.07 G III e) 21.07 G IV a) 1 21.07 G IV a) 2 21.07 G IV b) 1 21.07 G IV b) 2 21.07 G IV c) 21.07 G V a) 1 8,486 0,563 1,037 7,543 1,886 2,454 2,738 3,022 2,260 2,721 3,005 2,554 3,122 3,335 3,088 3,586 3,890 3,771 4,339 4,624 4,146 4,607 4,440 4,937 4,974 5,187 5,375 5,657 6,225 6,031 6,396 6,325 8,486 15 . 12 . 80 Official Journal of the European Communities No L 340/ 17 NumÃ ©ro du tarif douanier commun CCT heading No Nr. des Gemeinsamen Zolltarifs Numero della tariffa doganale comune Nr. van het gemeenschappelijk douanetarief Position i den fÃ ¦lles toldtarif Montants i percevoir i l' importation et i octroyer i l'exportation Amounts to be charged on imports and granted on, exports BetrÃ ¤ge, die bei der Einfuhr erhoben und bei der Ausfuhr gewÃ ¤hrt werden Importi da riscuotere all'importazione e da concedere all'esportazione Bij de invoer te heffen en bij de uitvoer te verstrekken bedragen BelÃ ¸b, der skal opkrÃ ¦ves ved indfÃ ¸rsel og ydes ved udfÃ ¸rsel Deutschland DM/100 kg Belgique/ Luxembourg FB/Flux/100 kg Nederland FI./100 kg United Kingdom £/ 100 kg 1 2 3 4 5 21.07 G V a) 2 21.07 G V b) 21.07 G VI a IX ( ») 29.04 C III a) 1 29.04 C III a) 2 29.04 C III b) 1 29.04 C III b) 2 35.05 A 38.19 T I a) 38.19 T I b) 38.19 T II a) 38.19 T II b) 8,628 8,753 1,381 2,226 1,967 3,166 1,517 1,381 2,226 1,967 3,166 No L 340/ 18 Official Journal of the European Communities 15 . 12 . 80 ANNEXE II D  ANNEX II D  ANHANG II D  ALLEGATO IID  BIJLAGE IID  BILAG II D (applicable au 10 novembre 1980 / applicable from 10 November 1980 / anwendbar ab 10. No ­ vember 1980 / applicabile dal 10 novembre 1980 / van toepassing vanaf 10 november 1980 / an ­ vendes fra den 10 . november 1980) NumÃ ©ro du tarif douanier commun CCT heading No Nr. des Gemeinsamen Zolltarifs Numero della tariffa doganale comune Nr. van het gemeenschappelijk douanetarief Position i den fÃ ¦lles toldtarif Montants Ã percevoir Ã l'importation et Ã octroyer i l'exportation Amounts to be charged on imports and granted on exports BetrÃ ¤ge, die bei der Einfuhr erhoben und bei der Ausfuhr gewÃ ¤hrt werden Importi da riscuotere all'importazione e da concedere all'esportazione Bij de invoer te heffen en bij de uitvoer te verstrekken bedragen BelÃ ¸b , der skal opkrÃ ¦ves ved indfÃ ¸rsel og ydes ved udfÃ ¸rsel Deutschland DM/100 kg Belgique/ Luxembourg FB/Flux/ 100 kg Nederland FI ./ 100 kg United Kingdom £/ 100 kg 1 2 3 4 5 17.04 Dia) 17.04 D I b) 1 17.04 D I b) 2 17.04 D I b) 3 aa) 17.04 D I b) 3 bb) 17.04 D I b) 4 17.04 D I b) 5 17.04 D I b) 6 17.04 D I b) 7 17.04 D I b) 8 17.04 D II a) 17.04 D II b) 1 17.04 D II b) 2 17.04 D II b) 3 17.04 D II b) 4 18.06 B I 18.06 B II a) 18.06 B II b) 18.06 C I 18.06 C II a) 1 18.06 C II a) 2 18.06 C II b) 1 18.06 C II b) 2 18.06 C II b) 3 18.06 C II b) 4 18.06 Dia) (') 1,813 1,050 1,499 1,948 2,075 2,324 2,481 2,639 2,724 2,881 3,479 3,190 3,791 3,716 3,282 1,556 3,068 4,352 3,083 1,365 1,668 2,845 3,380 3,871 4,513 5,891 15 . 12 . 80 Official Journal of the European Communities No L 340/ 19 NumÃ ©ro du tarif douanier commun CCT heading No Nr. des Gemeinsamen Zolltarifs Numero della tariffa doganale comune Nr. van het gemeenschappelijk douanetarief Position i den fÃ ¦lles toldtarif Montants Ã percevoir Ã l'importation et i octroyer Ã ¡ l'exportation Amounts to be charged on imports and granted on exports BetrÃ ¤ge, die bei der Einfuhr erhoben und bei der Ausfuhr gewÃ ¤hrt werden Importi da riscuotere all'importazione e da concedere all'esportazione Bij de invoer te heffen en bij de uitvoer te verstrekken bedragen BelÃ ¸b, der skal opkrÃ ¦ves ved indfÃ ¸rsel og ydes ved udfÃ ¸rsel Deutschland DM/100 kg Belgique/ Luxembourg FB/Flux/ 100 kg Nederland F1./100 kg United Kingdom £/ 100 kg 1 2 3 4 5 18.06 D I b) O C) 18.06 D II a) 1 18.06 D II a) 2 (*) 18.06 D II b) 1 18.06 D II b) 2 aa) 18.06 D II b) 2 bb) 18.06 D II c) O 19.02 B II a) 4 aa) (') . 19.02 B II a) 5 aa) (*) 19.03 A O 19.03 B I O 19.03 B II O 19.04 19.08 B I a) 19.08 B I b) 19.08 B II a) 19.08 B II b) 1 19.08 B II b) 2 O 19.08 B II c) 1 19.08 B II c) 2 (J) 19.08 B II d) 1 19.08 B II d) 2 O 19.08 B III a) 1 19.08 B III a) 2 ( J) 19.08 B III b) 1 19.08 B III b) 2 O 19.08 B III c) 1 19.08 B III c) 2 O 19.08 B IV a) 1 19.08 B IV a) 2 (') 19.08 B IV b) 1 19.08 B IV b) 2 (J) 19.08 B V a) 19.08 B V b) 21.07 C I 21.07 C II a) 21.07 C II b) 21.07 D I a) 1 5,891 3,229 3,229 9,399 5,306 9,399 1,247 1,899 2,856 2,856 2,482 1,467 1,516 2,729 0,645 1,403 3,702 1,706 4,005 2,161 4,460 1,128 4,002 1,583 3,882 2,341 4,247 1,612 3,144 1,905 3,949 1,934 2,076 1,556 3,068 4,352 7,185 No L 340/20 Official Journal of the European Communities 15 . 12 . 80 NumÃ ©ro du tarif douanier commun CCT heading No Nr. des Gemeinsamen Zolltarifs Numero della tariffa doganale comune Nr. van het gemeenschappelijk douanetarief Position i den fÃ ¦lles toldtarif Montants Ã percevoir Ã l' importation et Ã octroyer Ã l'exportation Amounts to be charged on imports and granted on exports BetrÃ ¤ge, die bei der Einfuhr erhoben und bei der Ausfuhr gewÃ ¤hrt werden Importi da riscuotere all'importazione e da concedere all'esportazione Bij de invoer te heffen en bij de uitvoer te verstrekken bedragen BelÃ ¸b, der skal opkrÃ ¦ves ved indfÃ ¸rsel og ydes ved udfÃ ¸rsel Deutschland DM/ 100 kg Belgique/ Luxembourg FB/Flux/ 100 kg Nederland FI./100 kg United Kingdom £/ 100 kg I 2 3 4 5 21.07 D I a) 2 9,631 21.07 D I b) 1 21.07 D I b) 2 21.07 D lb) 3 21.07 D II a) 1 (4) 21.07 D II a) 2 (4) 21.07 D II a) 3 (4) 21.07 D II a) 4 (4) 21.07 D lib) ( 5) 21.07 G II a) 1 (')(') 21.07 G II a) 2 aa) (') (') 21.07 G II a) 2 bb) (')(') 21.07 G II a) 2 cc) ( ¢) (*) 21.07 G II b) 1 ( ¢)(*) 21.07 G II b) 2 aa) {') (') 21.07 G II b) 2 bb) (') (*) 21.07 G II c) 1 ( ¢) O 21.07 G II c) 2 aa) (  )(') 21.07 G II c) 2 bb) (')O 21.07 G II d) 1 21.07 G II d) 2 21.07 G II e) 21.07 G III a) 1 21.07 G III a) 2 aa) 21.07 G III a) 2 bb) 21.07 G III b) 1 21.07 G III b) 2 21.07 G III c) 1 21.07 G III c) 2 21.07 G III d) 1 21.07 G III d) 2 21.07 G III e) 21.07 G IV a) 1 21.07 G IV a) 2 21.07 G IV b) 1 21.07 G IV b) 2 21.07 G IV c) 21.07 G V a) 1 0,639 1,177 8,561 2,140 2,785 3,107 3,429 2,565 3,088 3,410 2,898 3,543 3,785 3,505 4,069 4,415 4,280 4,925 5,247 4,705 5,228 5,039 5,603 5,645 5,887 6,100 6,421 7,065 6,845 7,260 7,179 9,631 15 . 12 . 80 Official Journal of the European Communities No L 340/21 NumÃ ©ro du tarif douanier commun CCT heading No Nr. des Gemeinsamen Zolltarifs Numero della tariffa doganale comune Nr. van het gemeenschappelijk douanetarief Position i den fÃ ¦lles toldtarif &gt; Montants i percevoir Ã l' importation et Ã octroyer Ã l'exportation Amounts to be charged on imports and granted on exports BetrÃ ¤ge, die bei der Einfuhr erhoben und bei der Ausfuhr gewÃ ¤hrt werden Importi da riscuotere all'importazione e da concedere all'esportazione Bij de invoer te heffen en bij de uitvoer te verstrekken bedragen BelÃ ¸b , der skal opkrÃ ¦ves ved indfÃ ¸rsel og ydes ved udfÃ ¸rsel Deutschland DM/100 kg Belgique/ Luxembourg FB/Flux/ 100 kg Nederland Fl./ 100 kg United Kingdom £/ 100 kg I 2 3 4 5 21.07 G V a) 2 21.07 G V b) 21.07 G VI a IX (5) 29.04 C III a) 1 29.04 C III a) 2 29.04 C III b) 1 29.04 C III b) 2 35.05 A 38.19 T I a) 38.19 T I b) 38.19 T II a) 38.19 T II b) 9,792 9,934 1,567 2,526 2,232 3,592 1,722 1,567 2,526 2,232 3,592 No L 340/22 Official Journal of the European Communities 15 . 12 . 80 ANNEXE II E ANNEX II E  ANHANG HE  ALLEGATO HE  BIJLAGE HE  BILAG II E (applicable au 24 novembre 1980 / applicable from 24 November 1980 / anwendbar ab 24. No ­ vember 1980 / applicabile dal 24 novembre 1980 / van toepassing vanaf 24 november 1980 / an ­ vendes fra den 24 . november 1980) NumÃ ©ro du tarif douanier commun CCT heading No Nr. des Gemeinsamen Zolltarifs Numero della tariffa doganale comune Nr. van het gemeenschappelijk douanetarief Position i den fÃ ¦lles toldtarif Montants i percevoir Ã l' importation et Ã octroyer Ã l'exportation Amounts to be charged on imports and granted on exports BetrÃ ¤ge, die bei der Einfuhr erhoben und bei der Ausfuhr gewÃ ¤hrt werden Importi da riscuotere all'importazione e da concedere all'esportazione Bij de invoer te heffen en bij de uitvoer te verstrekken bedragen BelÃ ¸b, der skal opkrÃ ¦ves ved indfÃ ¸rsel og ydes ved udfÃ ¸rsel Deutschland DM/100 kg Belgique/ Luxembourg FB/Flux/ 100 kg Nederland FI ./ 100 kg United Kingdom £/ 100 kg 1 2 3 4 5 17.04 D I a) 17.04 D I b) 1 17.04 D I b) 2 17.04 D I b) 3 aa) 17.04 D I b) 3 bb) 17.04 D I b) 4 17.04 D I b) 5 17.04 D I b) 6 17.04 D I b) 7 17.04 D I b) 8 17.04 D II a) 17.04 D II b) 1 17.04 D II b) 2 17.04 D II b) 3 17.04 D II b) 4 18.06 B I 18.06 B II a) 18.06 B II b) 18.06 C I 18.06 C II a) 1 18.06 C II a) 2 18.06 C II b) 1 18.06 C II b) 2 18.06 C II b) 3 18.06 C II b) 4 18.06 Dia) (') 1,644 0,952 1,359 1,766 1,881 2,107 2,250 2,393 2,470 2,613 3,154 2,892 3,437 3,369 2,976 1,411 2,781 3,945 2,795 1,238 1,513 2,580 3,065 3,509 4,091 5,342 5 . 2 . 80 Official Journal of the European Communities No L 340/23 NumÃ ©ro du tarif douanier commun CCT heading No Nr. des Gemeinsamen Zolltarifs Numero della tariffa doganale comune Nr. van het gemeenschappelijk douanetarief Position i den fÃ ¦lles toldtarif Montants Ã percevoir Ã l' importation et Ã octroyer Ã l'exportation Amounts to be charged on imports and granted on exports BetrÃ ¤ge, die bei der Einfuhr erhoben und bei der Ausfuhr gewÃ ¤hrt werden Importi da riscuotere all'importazione e &lt;da concedere all'esportazione Bij de invoer te heffen en bij de uitvoer te verstrekken bedragen BelÃ ¸b, der skal opkrÃ ¦ves ved indfÃ ¸rsel og ydes ved udfÃ ¸rsel Deutschland DM/ 100 kg Belgique/ Luxembourg FB/Flux/ 100 kg Nederland Fl./ 100 kg United Kingdom £/ 100 kg 1 2 3 4 5 18.06 D lb) (')( ¢) 18.06 D II a) 1 18.06 D II a) 2 (*) 18.06 D II b) 1 18.06 D II b) 2 aa) 18.06 D II b ) 2 bb) 18.06 D II c) O . 19.02 B II a) 4 aa) (*) 19.02 B II a) 5 aa) (') 19.03 A O 19.03 B I O 19.03 B II O 19.04 19.08 B l a) 19.08 B I b) 19.08 B II a) 19.08 B II b) 1 19.08 B II b) 2 O 19.08 B II c) 1 19.08 B II c) 2 (') 19.08 B II d ) 1 19.08 B II d) 2 (') 19.08 B III a) 1 19.08 B III a) 2 (') 19.08 B III b) 1 19.08 B III b) 2 (') 19.08 B III c) 1 19.08 B III c) 2 O 19.08 B IV a) I 19.08 B IV a) 2 (') 19.08 B IV b) 1 19.08 B IV b) 2 O 19.08 B V a) 19.08 B V b) 21.07 C I 21.07 C II a) 21.07 C II b) 21.07 D I a) 1 5,342 2,927 2,927 8,521 4,811 8,521 1,131 1,722 2,590 2,590 2,250 1,330 1,375 2,475 0,585 1,272 3,357 1,547 3,632 1,960 4,044 1,023 3,629 1,435 3,520 2,123 3,851 1,461 2,851 1,728 3,581 1,754 1,882 1,411 2,781 3,945 6,515 No L 340/24 Official Journal of the European Communities 15 . 12 . 80 NumÃ ©ro du tarif douanier commun CCT heading No Nr. des Gemeinsamen Zolltarifs Numero della tariffa doganale comune Nr. van het gemeenschappelijk douanetarief Position i den fÃ ¦lles toldtarif Montants Ã ¡ percevoir i l' importation et i octroyer Ã l'exportation Amounts to be charged on imports and granted on exports BetrÃ ¤ge, die bei der Einfuhr erhoben und bei der Ausfuhr gewÃ ¤hrt werden Importi da riscuotere all'importazione e da concedere all'esportazione Bij de invoer te heffen en bij de uitvoer te verstrekken bedragen BelÃ ¸b, der skal opkrÃ ¦ves ved indfÃ ¸rsel og ydes ved udfÃ ¸rsel Deutschland DM/100 kg Belgique/ Luxembourg FB/Flux/ 100 kg Nederland F1./ 100 kg United Kingdom £/ 100 kg 1 2 3 4 5 21.07 D I a) 2 21.07 D I b) 1 21.07 D I b) 2 21.07 D I b) 3 21.07 D II a) 1 (4) 21.07 D II a) 2 (4) 21.07 D II a) 3 (4) 21.07 D II a) 4 (4) 21.07 D II b) (5 ) 21.07 G II a) 1 (') (') 21.07 G ifa) 2 aa) (') (') 21.07 G II a) 2 bb) ( ¢) f) 21.07 G II a) 2 cc) (*) (') 21.07 G II b) 1 (') (') 21.07 G II b) 2 aa) (') (') 21.07 G II b) 2 bb) (  ) O 21.07 G II c) 1 (') O 21.07 G II c) 2 aa) ( ¢) (') 21.07 G II c) 2 bb) ( ¢) O 21.07 G II d) I 21.07 G II d) 2 21.07 G II e) 21.07 G III a) 1 21.07 G III a) 2 aa) 21.07 G III a) 2 bb) 21.07 G III b) 1 21.07 G III b) 2 21.07 G III c) 1 21.07 G III c) 2 21.07 G III d ) 1 21.07 G III d) 2 21.07 G III e) 21.07 G IV a) 1 21.07 G IV a) 2 21.07 G IV b) 1 21.07 G IV b) 2 21.07 G IV c) 21.07 G V a) 1 8,731 0,579 1,067 7,761 1,940 2,525 2,817 3,109 2,325 2,800 3,092 2,628 3,212 3,431 3,178 3,689 4,003 3,880 4,465 4,757 4,265 4,740 4,568 5,079 5,118 5,337 5,530 5,821 6,405 6,206 6,581 6,508 8,731 15 . 12 . 80 Official Journal of the European Communities No L 340/25 NumÃ ©ro du tarif douanier commun CCT heading No Nr. des Gemeinsamen Zolltarifs NumÃ ©ro della tariffa doganale comune Nr. van het gemeenschappelijk douanetarief Position i den fÃ ¦lles toldtarif Montants Ã ¡ percevoir i l' importation et Ã ¡ octroyer Ã ¡ l'exportation Amounts to be charged on imports and granted on exports BetrÃ ¤ge, die bei der Einfuhr erhoben und bei der Ausfuhr gewÃ ¤hrt werden Importi da riscuotere all'importazione e da concedere all'esportazione Bij de invoer te heffen en bij de uitvoer te verstrekken bedragen BelÃ ¸b, der skal opkrÃ ¦ves ved indfÃ ¸rsel og ydes ved udfÃ ¸rsel Deutschland DM/ 100 kg Belgique/ Luxembourg FB/Flux/ 100 kg Nederland Fl./ 100 kg United Kingdom £/ 100 kg 1 2 3 4 5 21.07 G V a) 2 21.07 G Vb) 21.07 G VI a IX (s) 29.04 C III a) 1 29.04 C III a) 2 29.04 C III b) 1 29.04 C III b) 2 35.05 A 38.19 T I a) 38.19 T I b) 38.19 T II a) 38.19 T lib) 8,877 9,006 1,421 2,290 2,024 3,257 1,561 1,421 2,290 2,024 3,257 No L 340/26 Official Journal of the European Communities 15 . 12 . 80 (') Pour les marchandises ne contenant pas de lactosÃ ©rum ou de lactose ajoutÃ © , le montant compensatoire monÃ © ­ taire est calculÃ © en fonction de la quantitÃ © de sucre et/ou de lait Ã ©crÃ ©mÃ © en poudre contenue dans cette marchan ­ dise . Toutefois , lorsque le montant compensatoire monÃ © ­ taire rÃ ©sultant de ce calcul est supÃ ©rieur Ã celui fixÃ © ci ­ dessus , ce dernier est appliquÃ © . (') For exports to third countries and intra-Community trade, the compensatory amount shall be calculated on the basis of the respective quantities of common wheat , sugar and butter shown in the Annex to Regulation (EEC) No 1060/69 , reduced by 10 % , with reference to the coefficients shown in footnote (4 ) of Part 5 'Milk and milk products' of this Annex. (') In the case of goods not containing added whey or lac ­ tose, the monetary compensatory amount shall be calcu ­ lated on the basis of the quantity of sugar and /or of skimmed-milk powder contained in such goods . How ­ ever, where the monetary compensatory amount resul ­ ting from this calculation is greater than that fixed above , the latter shall be applied . (') Bei Ausfuhr nach DrittlÃ ¤ndern und Handel innerhalb der Gemeinschaft wird der Ausgleichsbetrag aufgrund der je ­ weiligen Menge, um 10 % vermindert, an Weichweizen, Zucker und Butter berechnet, die im Anhang der Ver ­ ordnung (EWG) Nr. 1060/69 angefÃ ¼hrt sind, unter Be ­ zugnahme auf die Koeffizienten , die in der FuÃ note ( 4 ) des Teils 5 Sektor Milch und Milcherzeugnisse" dieses Anhangs angefÃ ¼hrt sind .(') Bei Waren , die keine zugesetzte Molke oder Milchzuk ­ ker enthalten , wird der WÃ ¤hrungsausgleichsbetrag unter Zugrundelegung der in dieser Ware enthaltenen Mengen an Zucker und/oder Magermilchpulver berechnet. Ist je ­ doch der so berechnete WÃ ¤hrungsausgleichsbetrag hÃ ¶her als der vorstehend festgesetzte , dann gilt der letztere . (*) Per le esportazioni nei paesi terzi e gli scambi intracomu ­ nitari , l'importo compensativo monetario deve essere cal ­ colato in funzione delle quantitÃ rispettive di grano te ­ nero, di zucchero e di burro, indicate nell'allegato del regolamento (CEE) n . 1060 /69, diminuite del 10 % rife ­ rendosi ai coefficienti indicati nella nota (*) della parte 5a (Settore del latte e dei prodotti lattiero-caseari) del pre ­ sente allegato . (') Per le merci non contenenti siero di latte o lattosio addi ­ zionato, l'importo compensativo monetario Ã ¨ calcolato in funzione della quantitÃ di zucchero e/o di latte scremato in polvere contenuta in tale merce . Tuttavia, se l'importo compensativo monetario risultante da questo calcolo Ã ¨ superiore a quello sopra stabilito Ã ¨ quest'ultimo che si applica . ( J) Vbor uitvoer naar derde landen en in intracommunau ­ taire handel , moet het compenserende bedrag worden berekend naar de respectieve hoeveelheden zachte tarwe , suiker en boter welke zijn aangegeven in de bijlage bij Verordening (EEG) nr. 1060/69, verminderd met 10 % , met toepassing van voetnoot (4) van deel 5 sector melk en zuivelprodukten" van de onderhavige bijlage. (') Voor goederen die geen toegevoegde wei of lactose be ­ vatten , wordt het monetaire compenserende bedrag bere ­ kend op basis van de hoeveelheid suiker en/of magere ­ melkpoeder welke het goed bevat . Wanneer het op deze wijze berekende compenserende bedrag evenwel hoger is dan het hierboven vastgestelde bedrag, wordt dit laatste bedrag toegepast . O Ved udfÃ ¸rsel til tredjelande og ved handel mellem med ­ lemsstaterne skal udligningsbelÃ ¸bet beregnes pÃ ¥ grundlag af de i bilaget til forordning (EÃF) nr. 1060/69 angivne mÃ ¦ngder af blÃ ¸d hvede, sukker og smÃ ¸r nedsat med 10 % under anvendelse af de koefficienter, som er angi ­ vet i fodnote ( 4) til del 5 »MÃ ¦lk og mejeriprodukter « i dette bilag . (') For varer, som ikke indeholder tilsat valle eller lactose , beregnes det monetÃ ¦re udligningsbelÃ ¸b pÃ ¥ grundlag af varens indhold af sukker og/eller skummetmÃ ¦lkspulver. Overstiger det monetÃ ¦re udligningsbelÃ ¸b, der fremkom ­ mer ved denne beregning, det ovenfor fastsatte udlig ­ ningsbelÃ ¸b , anvendes dog sidstnÃ ¦vnte . (2 ) Montants applicables, selon le cas , aux marchandises re ­ levant des sous-positions 21.07 G VI Ã IX du tarif doua ­ nier commun . ( 4 ) Lors de l'accomplissement des formalitÃ ©s douaniÃ ¨res, l'in ­ tÃ ©ressÃ © est tenu d'indiquer dans la dÃ ©claration prÃ ©vue Ã cet effet :  la teneur rÃ ©elle en poids de lait Ã ©crÃ ©mÃ © en poudre contenu ,  la teneur en lactosÃ ©rum et/ou lactose ajoutÃ ©s ainsi que la teneur en lactose du lactosÃ ©rum ajoutÃ © ( 2 ) Amounts applicable as appropriate on goods falling un ­ der subheadings 21.07 G VI to IX . par 100 kilogrammes de produit fini .( 2) BetrÃ ¤ge , die je nach Fall auf die Waren der Tarifstellen 21.07 G VI bis IX anwendbar sind . Le montant compensatoire est calculÃ © pour la quantitÃ © rÃ ©elle de lait Ã ©crÃ ©mÃ © en poudre contenu dans la mar ­ chandise .( 2 ) Importi applicabili secondo il caso alle merci di cui alle sottovoci da 21.07 G VI a IX . ( 2 ) De bedragen die , naar gelang van het geval , op de pro ­ dukten van onderverdeling 21.07 G VI tot en met IX van toepassing zijn . ( 2 ) BelÃ ¸b , der finder anvendelse pÃ ¥ varer, der henhÃ ¸rer un ­ der pos . 21.07 G VI til IX . ( 4 ) At the time of the completion of customs formalities , the party concerned shall be required to state in the declara ­ tion provided for this purpose :  the actual content by weight of skimmed-milk pow ­ der contained in the goods,  the added whey content and/or lactose content and the lactose content of the added whey, per 100 kg of finished product. The compensatory amount is calculated for the actual quantity of skimmed-milk powder contained in the goods. C) Pour les exportations vers les pays tiers et les Ã ©changes intracommunautaires, le montant compensatoire est Ã calculer en fonction des quantitÃ ©s respectives de blÃ © tendre, de sucre et de beurre indiquÃ ©es Ã l'annexe du rÃ ¨ ­ glement (CEE) n ° 1060/69 , diminuÃ ©es de 10 % , en se rÃ ©fÃ ©rant aux coefficients indiquÃ ©s Ã la note ( 4 ) de la par ­ tie 5 «Secteur du lait et des produits laitiers » de la prÃ © ­ sente annexe . (4 ) Bei der ErfÃ ¼llung der ZollfÃ ¶rmlichkeiten hat der Betref ­ fende in der zu diesem Zweck vorgesehenen ErklÃ ¤rung folgendes anzugeben : 15 . 12 . 80 Official Journal of the European Communities No L 340/27 0) Bedrag voortvloeiende uit toepassing op de onderschei ­ dene in de goederen vervatte hoeveelheden granen of hieruit verkregen produkten , suiker of melk of zuivel ­ produkten, van het compenserende bedrag dat al naar gelang van hun aard op bedoelde landbouwprodukten van toepassing is indien zij in onveranderde vorm wor ­ den verhandeld .  den tatsÃ ¤chlichen Gewichtsanteil an Magermilchpul ­ ver,  den Gehalt an zugesetzter Molke und/oder Laktose sowie den Laktosegehalt der zugesetzten Molke je 100 kg des Enderzeugnisses . Der Ausgleichsbetrag wird auf die tatsÃ ¤chlich in der Ware enthaltene Menge Magermilchpulver berechnet. (*) Det belÃ ¸b, som fremkommer ved pÃ ¥ de respektive inde ­ holdte mÃ ¦ngder af korn og produkter, hvori korn ind ­ gÃ ¥r, sukker eller mÃ ¦lkeprodukter at anvende de udlig ­ ningsbelÃ ¸b, der gÃ ¦lder for disse produkter som sÃ ¥danne. (4) All'atto dell'espletamento delle formalitÃ doganali , l'in ­ teressato Ã ¨ tenuto ad indicare nella dichiarazione al ­ l'uopo prevista :  il tenore effettivo, in peso, di latte scremato in pol ­ vere contenuto nella merce  il tenore di siero di latte e/o lattosio addizionati , nonchÃ © il tenore di lattosio del siero di latte aggiunto per 100 kg di prodotto finito . L'importo compensativo viene calcolato per il quantita ­ tivo effettivo di latte scremato in polvere contenuto nella merce. (*) Ces montants ne s'appliquent pas aux marchandises en emballages immÃ ©diats d'un contenu net infÃ ©rieur ou Ã ©gal Ã 1 kilogramme. (') These amounts shall not apply to goods in immediate packings of a net capacity of 1 kg or less . (*) Diese BetrÃ ¤ge gelten nicht fÃ ¼r Waren in unmittelbaren UmschlieÃ ungen mit einem Inhalt von 1 kg oder weni ­ ger. 0) Tali importi non si applicano alle merci in imballaggi im ­ mediati di contenuto netto inferiore o uguale a 1 kg. (4 ) Bij de vervulling van de douaneformaliteiten dient de be ­ langhebbende in de daartoe voorgeschreven verklaring aan te geven :  het werkelijke gehalte in gewichtspercenten aan ma ­ gere-melkpoeder  het gehalte aan toegevoegde wei en/of lactose, als ­ mede het lactosegehalte van de toegevoegde wei (') Deze bedragen zijn niet van toepassing op produkten in verpakkingen met een netto- inhoud per onmiddellijke verpakking van 1 kg of minder. per 100 kg eindprodukt. (4) Disse belÃ ¸b anvendes ikke for varer i pakninger af netto ­vÃ ¦gt 1 kg og derunder. Het compenserende bedrag wordt berekend op de wer ­ kelijke in het produkt vervatte hoeveelheid magere-melk ­ poeder. (') Pour les marchandises relevant de cette sous-position, le montant compensatoire monÃ ©taire est applicable unique ­ ment en fonction du poids des pÃ ¢tes. (7) For goods falling within this subheading the monetary compensatory amount shall be applied only according to the weight of the macaroni , spaghetti and similar pro ­ ducts . (4) Ved afslutning af toldformaliteterne skal den pÃ ¥gÃ ¦l ­ dende i den til formÃ ¥let beregnede erklÃ ¦ring angive  vÃ ¦gten af den faktiske mÃ ¦ngde skummetmÃ ¦lkspulver indeholdt i varen,  indholdet af tilsat valle og/eller lactose samt den til ­ satte valles lactoseindhold, pr. 100 kg fÃ ¦rdigvarer. Det monetÃ ¦re udligningsbelÃ ¸b er beregnet for varens faktiske indhold af skummetmÃ ¦lkspulver. ( 7) Bei Waren dieser Tarifstelle berechnet sich der WÃ ¤h ­ rungsausgleichsbetrag ausschlieÃ lich nach dem Gewicht der Teigwaren . O Per le merci comprese in questa sottovoce, l'importo compensativo monetario si applica solo in funzione del peso della pasta.(') Montant rÃ ©sultant de l'application, aux quantitÃ ©s respec ­ tives de cÃ ©rÃ ©ales ou de produits issus de leur transforma ­ tion, de sucre ou de lait ou de produits laitiers , contenus dans la marchandise, du montant compensatoire appli ­ cable, selon leur espÃ ¨ce, auxdits produits agricoles Ã ©changÃ ©s en l'Ã ©tat. (') Voor produkten die onder deze onderverdeling vallen, wordt het monetaire compenserende bedrag uitsluitend op basis van het gewicht van de deegwaren toegepast. O For varer henhÃ ¸rende under denne position anvendes det monetÃ ¦re udligningsbelÃ ¸b kun i forhold til vÃ ¦gten af makaroni , spaghetti og lignende varer.(') Amount to be calculated on the basis of the actual quan ­tities of any cereals or products resulting from their pro ­ cessing, sugar, milk or milk products , contained in the goods . Apply to these quantities the compensatory amounts applied when such products are traded as such . ( 5 ) Der Betrag wird errechnet, indem auf die in der Ware enthaltenen Mengen an Getreide oder Getreideverarbei ­ tungserzeugnissen , an Zucker, an Milch oder Milcher ­ zeugnissen die AusgleichsbetrÃ ¤ge angewendet werden , die bei diesen Erzeugnissen als solchen zur Anwendung kÃ ¤men . (') Si la marchandise contient du lactosÃ ©rum et/ou du lac ­ tose ajoutÃ ©s, aucun montant compensatoire n'est octroyÃ © pour les produits laitiers incorporÃ ©s ; dans ce cas, le mon ­ tant compensatoire est Ã calculer en fonction des quanti ­ tÃ ©s respectives de blÃ © tendre et de sucre indiquÃ ©es Ã l'an ­ nexe du rÃ ¨glement (CEE) n ° 1060/69 diminuÃ ©es de 10 % . Lors de l'accomplissement des formalitÃ ©s douaniÃ ¨res :  d'exportation effectuÃ ©es dans un Ã tat membre Ã mon ­ naie valorisÃ ©e ,  d'importation effectuÃ ©es dans un Ã tat membre Ã monnaie dÃ ©prÃ ©ciÃ ©e,  d'exportation effectuÃ ©es dans un Ã tat membre faisant usage de la facultÃ © prÃ ©vue Ã l'article 2 bis du rÃ ¨gle ­ ment (CEE) n ° 974/71 , (*) Importo risultante dall'applicazione ai quantitativi rispet ­ tivi di cereali o di prodotti derivati dalla loro trasforma ­ zione, di zucchero o di latte o di prodotti lattiero-caseari contenuti nella merce, dell'importo compensativo appli ­ cabile , secondo la loro specie , ai detti prodotti agricoli scambiati come tali . No L 340/28 Official Journal of the European Communities 15 . 12 . 80 Tuttavia, se debbono essere riscossi gli importi compen ­ sativi , detti importi sono quelli stabiliti . l'intÃ ©ressÃ © est tenu d'indiquer dans la dÃ ©claration prÃ ©vue Ã cet effet si oui ou non du lactosÃ ©rum et/ou du lactose ont Ã ©tÃ © ajoutÃ ©s au produit. Toutefois, les montants compensatoires qui sont fixÃ ©s s'appliquent si ces montants doivent Ã ªtre perÃ §us . (*) Indien het produkt toegevoegde wei en/of lactose bevat, wordt voor de in het produkt verwerkte zuivelprodukten geen compenserend bedrag toegekend ; in dat geval moet het compenserende bedrag worden berekend op basis van de in de bijlage bij Verordening (EEG) nr. 1060/69 vermelde respectieve hoeveelheden zachte tarwe en suiker, verminderd met 10 % . Bij de vervulling van de douaneformaliteiten  bij uitvoer, in een Lid-Staat met geapprecieerde valuta,  bij invoer, in een Lid-Staat met gedeprecieerde valuta,  bij uitvoer, in een Lid-Staat die gebruik maakt van de mogelijkheid waarin is voorzien bij artikel 2 bis van Verordening (EEG) nr. 974/71 , moet de belanghebbende in de daartoe voorgeschreven aangifte vermelden of aan het produkt al dan niet wei en/of lactose is toegevoegd . De vastgestelde compenserende bedragen zijn evenwel van toepassing, indien zij moeten worden geheven . (*) If the product contains added whey and/or lactose no compensatory amount shall be granted for the milk pro ­ ducts incorporated ; in such cases the compensatory amount is to be calculated on the quantities of common wheat and sugar indicated in the Annex to Regulation (EEC) No 1060/69, less 10 % . When completing :  customs export formalities carried out in a Member State the currency of which has appreciated ,  customs import formalities carried out in a Member State the currency of which has depreciated ,  customs export formalities carried out in a Member State making use of the option provided in Article 2a of Regulation (EEC) No 974/71 , the applicant shall state on the declaration provided for this purpose whether or not whey and/or lactose have been added to the product. However, if compensatory amounts have to be charged, the amounts fixed shall apply normally. (*) SÃ ¥fremt varen indeholder tilsat valle og/eller lactose, ydes der ikke monetÃ ¦re udligningsbelÃ ¸b for de tilsatte mÃ ¦lkeprodukter ; i sÃ ¥ tilfÃ ¦lde skal det monetÃ ¦re udlig ­ ningsbelÃ ¸b beregnes pÃ ¥ grundlag af de respektive mÃ ¦ng ­ der af blÃ ¸d hvede og sukker, som er angivet i bilaget til forordning (EÃF) nr. 1060/69, formindsket med 10 % . Ved afslutning af  udfÃ ¸rselstoldformaliteterne i en medlemsstat med opskrevet valuta,  indfÃ ¸rselstoldformaliteterne i en medlemsstat med nedskrevet valuta,  udfÃ ¸rselstoldformaliteterne i en medlemsstat, der ud ­ nytter den i artikel 2a i forordning (EÃF) nr. 974/71 omhandlede mulighed , skal det i den dertil foreskrevne erklÃ ¦ring angives, hvor ­ vidt der er tilsat valle og/eller lactose til produktet. De monetÃ ¦re udligningsbelÃ ¸b, der er fastsat, finder dog anvendelse, sÃ ¥fremt de skal opkrÃ ¦ves . (*) Falls die Ware zugesetzte Molke und/oder Milchzucker enthÃ ¤lt, wird fÃ ¼r die beigemischten Milcherzeugnisse kein Ausgleichsbetrag gewÃ ¤hrt. In diesem Fall ist der Ausgleichsbetrag naen den im Anhang zur Verordnung (EWG) Nr. 1060/69 angegebenen Mengen Weichweizen bzw. Zucker abzÃ ¼glich 10 % zu berechnen . Bei der ErfÃ ¼llung  der AusfuhrzollfÃ ¶rmlichkeiten in einem Mitgliedstaat mit stÃ ¤rker bewerteter WÃ ¤hrung,  der EinfuhrzollfÃ ¶rmlichkeiten in einem Mitgliedstaat mit schwÃ ¤cher bewerteter WÃ ¤hrung,  der AusfuhrzollfÃ ¶rmlichkeiten in einem Mitgliedstaat, der von der MÃ ¶glichkeit nach Artikel 2a der Verord ­ nung (EWG) Nr. 974/71 Gebrauch macht, hat der Betreffende in der zu diesem Zweck vorgesehe ­ nen ErklÃ ¤rung anzugeben, ob dem Erzeugnis Molke und/oder Lactose zugesetzt worden ist. Jedoch gelten die festgesetzten AusgleichsbetrÃ ¤ge, falls diese BetrÃ ¤ge erhoben werden mÃ ¼ssen . (*) Le premier et le deuxiÃ ¨me alinÃ ©a de la note (*) ne s'appli ­ 3uent pas aux marchandises en emballages immÃ ©diats'un contenu net infÃ ©rieur ou Ã ©gal Ã 1 kilogramme . (') The first and second parts of note (*) shall not apply to goods in immediate packings of a net capacity of 1 kg or less . (') Der erste und zweite Unterabsatz des Vermerks (*) gel ­ ten nicht fÃ ¼r Waren in unmittelbaren UmschlieÃ ungen mit einem Nettoinhalt von hÃ ¶chstens 1 kg . (*) Se la merce contiene siero di latte e/o lattosio aggiunti , per i prodotti lattiero-caseari incorporati non viene con ­ cesso alcun importo compensativo ; in tal caso, l'importo compensativo dev'essere calcolato in funzione dei quanti ­ tativi rispettivamente di frumento tenero e di zucchero indicati nell'allegato del regolamento (CEE) n . 1060 /69 diminuito del 10 % . All'atto dell'espletamento delle formalitÃ doganali :  di esportazione, effettuate in uno Stato membro a moneta apprezzata ,  d'importazione, effettuate in uno Stato membro a moneta deprezzata,  di esportazione, effettuate in uno Stato membro che si avvale 'della facoltÃ prevista dall'articolo 2 bis del regolamento (CEE) n . 974/71 , l'interessato Ã ¨ tenuto ad indicare nella dichiarazione al ­ l'uopo prevista se al prodotto sono stati aggiunti o meno siero di latte e/o lattosio . (') Il primo e il secondo comma della nota (*) non si appli ­ cano alle merci in imballaggi immediati di contenuto netto inferiore o eguale a 1 kg . (') De eerste en tweede alinea van voetnoot (*) zijn niet van toepassing op produkten die zich in een onmiddellijke verpakking met een netto-inhoud van niet meer dan 1 kilogram bevinden. (*) FÃ ¸rste og andet stykke i bemÃ ¦rkning (*) gÃ ¦lder ikke for varer i pakninger af nettovÃ ¦gt pÃ ¥ 1 kg eller derunder . 15 . 12 . 80 Official Journal of the European Communities No L 340/29 ANNEX III Altering the rates of the refunds applicable from 15 December 1980 to certain cereal and rice products exported in the form of goods not covered by Annex II to the Treaty CCT heading No Description Rate of refund (ECU/ 100 kg) 10.01 A 10.01 B 10.02 10.03 10.04 10.05 B 10.06 Bib) 1 10.06 Bib) 2 10.06 B lib) 1 10.06 B II b) 2 10.06 B III 11.01 A 11.01 B 11.02 Ala) 11.02 Alb) Common wheat, and meslin (mixed wheat and rye):  For the manufacture of starch  Other than for the manufacture of starch Durum wheat Rye Barley Oats Maize, other than hybrid maize for sowing :  For the manufacture of starch  Other than for the manufacture of starch Round grain husked rice Long grain husked rice Round grain wholly milled rice Long grain wholly milled rice Broken rice :  For the manufacture of starch  Other than for the manufacture of starch Wheat or meslin flour Rye flour Durum wheat groats and meal Common wheat groats and meal 3-246 5-467 6-413 3-376 3-456 2-552 4-458 6-008 6-984 6-254 9-012 9-064 0 1-873 6-000 5-959 9-940 6-000 No L 340/30 Official Journal of the European Communities 15. 12. 80 ANNEX IVA Adjusting certain rates of refunds applicable to certain cereal and rice products exported in the form of goods not covered by Annex II to the Treaty (applicable from 15 October 1980) CCT heading No Description Rate of refund (ECU/ 100 kg) 10.01 A Common wheat, and meslin (mixed wheat and rye) :  For the manufacture of starch 5-336 10.05 B Maize other than hybrid maize for sowing :  For the manufacture of starch 5-775 ANNEX IVB Adjusting certain rates of refunds applicable to certain cereal and rice products exported in the form of goods not covered by Annex II to the Treaty (applicable from 1 November 1980) CCT heading No Description Rate of refund (ECU/ 100 kg) 10.01 A Common wheat, and meslin (mixed wheat and rye) :  For the manufacture of starch 0-033 10.05 B Maize other than hybrid maize for sowing : \  For the manufacture of starch 3-277 15 . 12 . 80 Official Journal of the European Communities No L 340/31 ANNEX IV C Adjusting certain rates of refunds applicable to certain cereal and rice products exported in the form of goods not covered by Annex II to the Treaty (applicable from 7 November 1980) CCT heading No Description Rate of refund (ECU/100 kg) 10.01 A Common wheat, and meslin (mixed wheat arid rye) : I  For the manufacture of starch 4-596 10.05 B Maize other than hybrid maize for sowing : I  For the manufacture of starch 5-545 ANNEX IVD Adjusting certain rates of refunds applicable to certain cereal and rice products exported in the form of goods not covered by Annex II to the Treaty (applicable from 1 December 1980) CCT heading No Description Rate of refund (ECU/ 100 kg) 10.01 A Common wheat,, and meslin (mixed wheat and rye) : I  For the manufacture of starch 3-246 10.05 B Maize other than hybrid maize for sowing :  For the manufacture of starch 4-458